Title: From George Washington to Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 27 November 1780
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de


                        
                            Sir,
                            Hd Qrs Passaic Falls 27th  Novr  1780
                        
                        I am much obliged to your Excellency for the interesting pariculars you do me the honor to communicate in
                            your letters of the 18th and 20th—We may now hope every thing for the safety of your valuable envoy and the important
                                 with which he is charged.
                        Since the confirmation of Ferguson’s defeat and the Retreat of Cornwallis to Camden, we have nothing
                            new from the South, except an intercepted letter of Leslie’s to Cornwallis informing of the time he had been at
                            Portsmouth (in Virginia) and that he waited his orders—The affairs of the enemy to the South seem at present to
                            decline—they will probably continue to do so unless Clinton sends a Re-inforcement from New York—This I fear he will
                            shortly do, as near one half of our army will leave us in a little time—From the temper now prevailing in the States, I
                            hope we shall not experience this inconvenience again.
                        I have kept the army thus long in the Field to shorten the transportation of the supplies from Pensylvania
                            and avoid consuming those in New York on which we must materially depend through the Winter; and at the same time in some
                            measure restrain General Clinton from making detachments. The advanced Season obliges us to retire and tomorrow we march
                            for Winter Quarters.  The principal part of the army will be at West-point and its dependencies. A Corps will be Cantonned in the
                            Jerseys at Morris Town Pompton &ca for the protection of the Country and Communication—My own Quarters will be at
                            New Windsor—If circumstances should permit you to honor me with your Company there, in the course of the Winter it will
                            make me particularly happy.
                        As the two Rhode Island Regiments are to be incorporated into one by a new arrangement of the army, I would
                            wish to unite them at West-point for the purpose of the incorporation—If their services should be of no use to you, I
                            shall be obliged to you to give Orders to Colonel Greene to march to West-point.
                        As it is improbable any operations can now take place which will often require sudden communications between
                            the two Armies, I have ordered the Dragoons hitherto stationed to form the Chain of Expresses, to be withdrawn. The Post
                            will serve for common occasions and special expresses may be employed on emergencies.
                        I have been very happy for these three days past in the Company of the Chevr De Chatteleaux &
                            family—The Viscount De Noailles—The Count De Damas &  our old acquaintance Du Plessis—I find in these Gentlemen
                            every thing that can command my esteem. I am—very respectfully& with the warmest esteem Yr Excellys Most Obedt
                            & He Servt
                        
                            Go: Washington
                        
                    